IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JUSTIN M CORLISS,             : No. 80 MM 2014
                              :
             Petitioner       :
                              :
                              :
          v.                  :
                              :
                              :
COURT OF COMMON PLEAS, MONROE :
COUNTY,                       :
                              :
             Respondent       :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of August, 2014, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief is DENIED.